Citation Nr: 0525068	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  00-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides 
and/ or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1951 and again from April 1955 to November 1957.  The 
appellant is his survivng spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the New 
Orleans, Louisiana (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.

In September 2001 and July 2005, the appellant testified at a 
personal hearing before the Board.  Transcripts of those 
hearings have been associated with the claims file.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in July 1998 from metastatic lung 
cancer.




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  




In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable September 
1999 AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

A VA letter letter dated in December 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, as well as his and VA's respective 
duties in obtaining such evidence.  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the record contains 
service medical records, private medical reports, as well as 
VA treatment and examination records.  The Board notes that 
the record does not contain all of the veteran's service 
personnel records.  Requests were made to the National 
Personnel Records Center (NPRC) for such records, but they 
were unavailable, as they were reported as being destroyed in 
a fire.  The appellant was asked to submit copies of any of 
these records that she had in her possession.  The Board is 
mindful that, in a case such as this, where records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  While it is unfortunate that the veteran's service 
personnel records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

Legal Criteria

1.  Service Connection for Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii) (2004).

The diseases listed under 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

As for exposure to herbicides outside of Vietnam, the United 
States Department of Defense (DOD) has confirmed that Agent 
Orange was used in Korea from April 1968 through July 1969 
along the DMZ.  Both the 2nd and 7th Infantry Divisions, 
United States Army, had elements in the affected area at the 
time Agent Orange was being used.  Field artillery, signal 
and engineer troops also were supplied as support personnel 
to various elements of those Infantry Divisions during the 
time of the confirmed use of Agent Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2004) will apply.  See MR21- 
1MR, Part VI, Chapter 2, Section B.

Analysis

The veteran asserts that service connection is warranted for 
the cause of the veteran's death.  At the outset, the record 
reflects that the veteran was not service connected for any 
disability during his lifetime.  The Board observes that in 
1997, the veteran applied for service connection for non-
Hodgkin's lymphoma, and 
a pulmonary disability as a residual of asbestos exposure.  
However, such claims were denied by the RO in November 1997.  
There is no evidence that the veteran appealed the decision. 

In order to establish service connection for cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  Here, the veteran's July 1998 death certificate 
reflects that the cause of his death was metastatic lung 
cancer.  However, the Board observes that neither the 
veteran's October 1951 nor the November 1957 discharge 
examinations showed any abnormalities of the veteran's lung.  
There is also no evidence that the veteran's non-Hodgkin's 
lymphoma (tumors) or lung cancer manifested to a compensable 
degree within one year of the veteran's separation from the 
military.  Indeed, the record establishes that the veteran 
was initially diagnosed with non-Hodgkin's lymphoma in 1993 
and lung cancer in 1997, many years after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further the record does not contain a competent 
medical opinion linking the fatal lung cancer to any aspect 
of service.  

The appellant, during her September 2001 Travel Board 
hearing, asserted that the veteran's terminal metastatic lung 
cancer was due to his possible exposure to herbicides while 
stationed in Korea.  The veteran's service personnel records 
indeed show that he was stationed in Korea from September 
1950 to October 1951.  However, the Board notes that such 
dates were well before the time (from April 1968 to July 
1969) that the Department of Defense has confirmed the use of 
herbicides in Korea.  Further, in May 2002, the National 
Center for Personnel Records reported that there were no 
records of the veteran being exposed to herbicides.  
Similarly, in August 2003, the U. S. Center for Unit Records 
Research informed the RO that it was unable to locate any 
records that documented the use of herbicides in Korea during 
1950-1951.  Moreover, in July 2004, a VA examiner, in 
response to a RO request to provide an opinion as to the 
etiology of the veteran's lung cancer as it pertained to 
herbicide exposure stated that the "issue concerning 
herbicides has been effectively closed.  The military did not 
use herbicides during the 1950's."  Thus, the Board 
concludes that the evidence of record does not demonstrate 
that the veteran's terminal lung cancer was due to in-service 
herbicide exposure.

The appellant alternatively argues that the veteran's death 
from metastatic lung cancer was due to asbestos exposure.  
During her September 2001 and July 2005 Travel Board 
hearings, the appellant related that the veteran told her 
that he was exposed to asbestos on the ships that took him to 
Korea.  The Board observes that it is unable to ascertain 
from the veteran's available service personnel records 
whether or not the veteran was, was in fact, transported to 
and from Korea on a ship.  The record reflects that the RO 
contacted the National Personnel Records Center (NPRC) and 
requested that it provide the names of the ships that 
transported the veteran.  However, the NPRC responded by 
stating that it was unable to provide any information on the 
ships on which the veteran was transported because the 
records were fire related.  Nevertheless, as it would have 
been consistent with circumstances of the veteran's service 
to be transported by ship to Korea and in resolving all 
benefit of doubt it the appellant's favor, the Board concedes 
that the veteran was transported by ship to Korea.

The record demonstrates that in a June 1997 statement, the 
veteran stated that an oncologist told him that the scar on 
his left lung was the type that was caused by being exposed 
to asbestos.  However, the Board notes that the veteran did 
not provide any supporting clinical documentation of such 
medical opinion.  Rather, the only competent medical opinion 
of record is to the effect that the veteran's lung cancer was 
not related to asbestos exposure.  In this regard, in July 
2004, an examiner stated that there was little risk of casual 
exposure to environmental asbestos that had been used as an 
insulating material and that the chief risk to persons in the 
environment comes from attempting to work on or demolish 
structures that are insulated with environmental asbestos.  
He further stated that an ocean voyage in a ship insulated 
with asbestos would not cause a significant exposure to 
asbestos relating in a biological burden sufficient to cause 
any known medical diseases.  The examiner further opined that 
there was no relevant evidence to show that the veteran had 
any significant exposures in the military that would have led 
to the serious medical illnesses that he had late in life.  
Thus, in the absence of any evidence to the contrary, the 
Board concludes that the competent evidence of record does 
not demonstrate that the veteran's terminal lung cancer was 
due to in-service asbestos exposure.

In conclusion, although, the appellant asserts that the 
veteran's terminal illness was etiologically related to 
either herbicide or asbestos exposure in service, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board 
observes that there is no evidence to the contrary.  That is, 
the only medical evidence of record is to the effect that the 
veteran did not have a service-connected disability that 
either caused or contributed substantially or materially to 
his death from metastatic lung cancer.  Although, the Board 
is sympathetic to the appellant on the loss of her husband, 
and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2004), 
but it does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.




ORDER

Entitlement to service connection for cause of the veteran's 
death, to include as due to exposure to herbicides and/ or 
asbestos, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


